Citation Nr: 0822778	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-29 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to November 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss rated 
noncompensable, effective March 17, 2003 (date of claim).


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Diagnostic Code (Code) 6100, 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal stems from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required, because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A July 2005 statement of the case (SOC) and November 
2005, June 2006, January 2007, March 2007 and March 2008 
supplemental (SOCs) (SSOC) notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claim, in essence proper notice 
on the downstream issue of an increased initial rating, and 
readjudicated the matter after additional development was 
completed and the veteran had opportunity to respond.  He has 
received all critical notice, and has had ample opportunity 
to respond and/or supplement the record after notice was 
given; he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier, nor is it 
otherwise alleged.  See Godwin v. Peake, No. 05-876 (U.S. 
Vet. App. May 19, 2008).  

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA evaluations in July 2003 and November 
2005, and May 2006.  

In May 2008 written arguments the veteran's representative 
asserted that the case should be remanded to afforded the 
veteran a contemporaneous examination (it was argued that the 
most recent VA examination was over two years old, and too 
dated to assess the current state of the veteran's hearing 
disability.  While the Board recognizes that VA's duty to 
assist includes scheduling an examination when the veteran 
alleges that his current disability has worsened, it is 
notable that in this case an examination was scheduled for 
just that purpose (i.e., to ascertain the current severity of 
the hearing loss) in May 2007.  However, the veteran failed 
to report for the VA examination, and specifically stated in 
May 2007 correspondence that he had cancelled his 
appointment, and that if there was insufficient evidence to 
support an allowance at the RO level, the RO should forward 
the matter to the Board.  Under these circumstances the 
allegation that VA has failed in its duty to assist the 
veteran is totally without merit.  Consequently, the Board 
finds that VA's duty to assist the veteran has been met.  He 
is not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's claim seeking service connection for hearing 
loss was received in March 2003.  

Service medical records show that he was seen and treated for 
otitis media.

On July 2003 VA audiologic evaluation puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
30
30
35
40
LEFT
/
30
35
45
40

The average puretone thresholds were 34 decibels, in the 
right ear and 38 decibels, in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in each ear.

In December 2004 a private physician, E.M., M.D., noted the 
veteran had significant sensorineural hearing loss, with good 
discrimination bilaterally.  Dr. E.M. attached a report of 
audiometry he conducted in December 2004.  The audiometry is 
not shown to have been certified to have been conducted in 
accordance with 38 C.F.R. § 4.85.  Further attached reports 
of audiometry show testing from 1988 to 1995.  

In a September 2005 statement, the veteran indicated that his 
hearing was affecting his employment.  He claimed he was 
unable to communicate adequately to perform his duties.  

On November 2005 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
40
LEFT
25
30
35
45
40

Average puretone thresholds were 35 decibels, right ear and 
38 decibels, left ear.  Speech audiometry revealed 
recognition ability of 100 percent in each ear.

In a May 2006 statement, the veteran's supervisor noted the 
veteran's bilateral hearing loss was affecting his job 
duties.

The RO arranged for another audiological evaluation of the 
veteran (with audiometric studies) in May 2006.  Two chief 
audiologists reviewed the findings and certified that the 
veteran's responses were inconsistent, and not valid for 
rating purposes.  

Statements from the veteran and his spouse assert that the 
report from E. M., M.D., were given insufficient 
consideration; they contend that the findings warrant a 20 
percent rating.
III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  Where there is an 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) the rating may be solely on puretone 
threshold testing.  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as the 
current noncompensable rating assigned for the veteran's 
bilateral hearing loss encompasses the greatest level of 
hearing impairment shown at any time during the appeal 
period, and "staged ratings" are not warranted.

The record includes two reports of audiometry (in July 2003 
and in November 2005) certified adequate for rating purposes 
(and in accordance with 38 C.F.R. § 4.85) showing the 
veteran's hearing acuity during the period of time under 
consideration (i.e., from March 17, 2003 to the present).  
(Notably, in May 2006 the veteran provided inconsistent 
responses considered invalid for rating).  These reports 
reflect essentially the same results, and when compared to 
Table VI show that the veteran has Level I hearing acuity in 
each ear.  An exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86), which would warrant rating 
under the alternate criteria of Table VIA, is not shown.  
Under Table VII, bilateral Level I hearing warrants a 
noncompensable rating under Code 6100.  

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Since there is no 
official audiometry during the appeal period showing hearing 
acuity worse than Level I in either ear, a schedular 
compensable rating for the bilateral hearing loss clearly is 
not warranted.  

Regarding the allegation that the findings of Dr. E.M. in 
December 2004 were not given due consideration, it is 
noteworthy that those findings are not shown to have been 
obtained by audiometric studies conducted in accordance with 
38 C.F.R. § 4.85.  Consequently, they were not suitable for 
rating purposes.  Significantly, the RO has three times since 
arranged for the veteran to be examined.

The veteran and his spouse also appear to be raising an 
argument for extraschedular consideration, as they argue that 
the veteran's hearing loss impairs his familial and social 
relationships and results in job problems.  In that regard, 
it is noteworthy that percentage ratings represent, to the 
extent possible average impairment in earning capacity 
resulting from the disability being rated.  If impairment 
greater than reflected by the rating assigned is suggested by 
the record, the possibility of referral for extraschedular 
consideration would be indicated.  See 38 C.F.R. § 3.321.  
Here, earning capacity impairment warranting a compensable 
rating is neither shown, nor suggested by the record.  The 
veteran is employed full time as a railroad dispatcher.  It 
is not alleged that he has lost any significant amount of 
time from work due to his hearing loss disability.

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


